Citation Nr: 1302053	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected chronic right ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for right knee osteoporosis.  The August 2008 decision was itself a reconsideration of an earlier April 2008 decision, based on receipt of new and material evidence within one year of the denial.  38 C.F.R. § 3.156(b).

The Veteran testified at a March 2012 hearing held before the undersigned at the RO; a transcript of the hearing is of record.  At the hearing, and in correspondence to VA, the Veteran clarified that he was not restricting his claim to osteoporosis, but instead contended that there may be an additional condition present.  The issue has accordingly been recharacterized to better reflect his allegations and the evidence of record.

The Veteran indicated at the hearing that there were no outstanding relevant records.  The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  This duty includes providing an examination when necessary for adjudication of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was examined in connection with his right knee claim in June 2008; an earlier November 2007 examination focused on the right ankle.  The examiner opined that the currently diagnosed osteoporosis, which was the only right knee-related diagnosis entered, was less likely than not due to or a result of the right ankle disability.  He stated that there was "no good scientific evidence" of a nexus between the two.  However, the examination report is inadequate for several reasons.

First, the examiner performed no radiographic tests; no x-rays, MRIs, or similar tests were done.  Multiple records from private doctors who had examined the Veteran in the past in connection with Workman's Compensation and Social Security disability claims raised the possibility of current arthritis of the right knee.  X-rays of record are inconclusive on the point; some doctors state there is no degeneration, while others indicate there were mild early changes present.  His diagnosis of solely osteoporosis is accordingly incomplete, and further investigation is required.

Second, the examiner failed to address the heart of the Veteran's contention, that his right ankle instability had caused falls in which he sustained traumas to his right knee.  The provided medical opinion addresses only the disease processes present, and does not address whether trauma to the knee may have contributed to osteoporosis.  One private doctor has indicated that trauma may in fact play such a role.  This aspect of the allegations must be squarely addressed, to include discussion of whether any other diagnosed knee condition, such as arthritis, is likely due to fall trauma.

In regards to falls, the Board notes that eversion instability of the right ankle is repeatedly noted by treating doctors and VA examiners.  Clinical findings are therefore consistent with the Veteran's competent reports of falls due to his ankle rolling.  Further, the Veteran and his wife have competently and credibly reported their first-hand observations of his falls and the events that preceded them.  Doctors commenting on the falls have indicated they are consistent with the Veteran's current medical conditions.  The Board therefore finds that it is at least as likely as not the Veteran has sustained falls when his right ankle has rolled.

Finally, a review of service treatment records (STRs) reveals a January 1969 complaint of a sore right knee; this is several months prior to the right ankle injury.  Where there is evidence of in-service injury or complaint, a current disability, and a possible relationship between the two, a VA examination addressing the nexus is required.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the possibility of direct service connection must be addressed by the examiner.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination.  The entire claims file (to include any pertinent medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  

The examiner is informed that it is considered highly likely that the Veteran has sustained intermittent falls on his right knee due to right ankle instability.

The examiner must conduct a comprehensive examination of the Veteran's right knee, to include performance of x-rays or other indicated testing.  The examiner must clearly identify all current diagnoses of the right knee; the presence or absence of arthritis must be specifically addressed.  The examiner must then opine as to whether it is at least as likely as not any currently diagnosed right knee disorder is caused or aggravated by military service or a service-connected disability.  The role, if any, of falls due to the right ankle in the development of or current severity of all right knee conditions must be discussed.

While review of the entire file is required, attention is invited to the following tabbed records: service treatment record dated in January 1969 documenting right knee pain; private medical record dated in March 2006 discussing possible causes of the current knee condition; various private records documenting diagnoses of arthritis in the right knee.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Please explain the reasons behind any opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


